Title: To Thomas Jefferson from John Goulding, 16 November 1803
From: Goulding, John
To: Jefferson, Thomas


               
                  Sir
                     
                  Georgetown 16 Novr. 1803
               
               I have heretofore had the honor & the pleasure to know your gentle & amiable handwriting; of course I must feel on the present sudden occasion, the sensations of delight & surprize at once, upon seeing my name written by you, on any occasion: This being for some flour from Mr. Thomas, I have promptly pointed out to the bearer how the matter stood. It is not in words to express how much I wish for opportunity to shew, in any measure, the sincerity, the respect and the esteem, with which,
               I have the honor to be, Sir, Your most Obedient And most Hume. Servt.
               
                  John Goulding
               
            